DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/021,716 filed on June 14, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1 and 4-11 (renumbered as 1-9) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 10, and 11.
More specifically, the art of record does not specifically suggest the combination of “the column-oriented database is arranged such that: each column is defined by one of the data categories and contains data items for that category; and each data item in each column is associated with an index that identifies the abstract expression from which the data item originated, the data item and index constituting column data for the data item; and each abstract expression is processed sequentially and stored so that: a new column is created for a data item being processed that has a data category for which a column has not been created and the data item being processed is stored in the new column with its corresponding index value; and a data item being processed that has a data category for which a column has already been created is stored in the already created column with its corresponding index value such that each column of the database (i) need not include a data item for every abstract expression, and (ii) can have adjacent entries with non-consecutive index values” and all the other limitations recited in independent claims 1, 10, and 11.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 10, and 11 are allowed.  The dependent claims 4-9, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EARL LEVI ELIAS/             Examiner, Art Unit 2169                                                                                                                                                                                           
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169